Citation Nr: 1760878	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability (claimed chronic low back pain).

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4. Entitlement to service connection for loss of sense of smell.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the RO. 

The Board remanded the appeal in December 2015 and July 2016 for further development of the record. The development has been completed and the case has been returned to the Board for appellate disposition.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have a low back disability.

2. The Veteran's current migraine headache disorder is not attributable to disease or injury sustained during his period of service.

3. The Veteran does not have PTSD.

4. The Veteran's current acquired psychiatric disorder is not attributable to disease or injury sustained during his period of service.

5. The Veteran does not have a disability manifested by loss of smell attributable to disease or injury sustained during his period of service.


CONCLUSION OF LAW

1. The criteria for service connection for a low back disability are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for headaches are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4. The criteria for service connection for disability manifested by loss of smell are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Low Back Disability

The Veteran contends that he has a low back disability that onset due to injury sustained during his period of service. A December 2003 pre-deployment health assessment reflects that the Veteran was in excellent health. He had no reported orthopedic complaints. On examination, the Veteran's PULHES profile indicated that he was in excellent physical health with a rating of "1" in all categories. Odiorne v. Principi, 3 Vet.App. 456   (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). A May 2004 post-deployment health assessment reflects that the Veteran's health stayed about the same or got better during his deployment. He had no complaints of swollen, stiff or painful joints or muscle aches. He was in excellent health and had no reported orthopedic complaints.

An August 2004 service treatment record reflects that the Veteran hurt his right knee in a motorcycle accident. He complained that his back was sore.

A March 2008 VA treatment record documents the Veteran's complaint of intermittent low back pain that had been present for many years and was progressing in severity. A July 2008 VA emergency department treatment record reflects the Veteran's complaint that his back pain started one day earlier. Examination of the lumbar spine showed no deformity, paraspinal muscle spasm or motor or sensory deficit. Mild lower lumbar tenderness was elicited. The assessment was acute onset of chronic low back pain.

An August 2008 VA treatment record documents the Veteran's complaint of lower back pain. He reported that he twisted his back in 2003 while lifting heavy airplane equipment. On examination, the impression was chronic lower back pain, likely muscular. An October 2008 VA treatment record reflects the Veteran's continued complaints of chronic lower back pain. X-ray findings were within normal limits. The impression was chronic lower back pain, likely osteoarthritis.

The March 2009 report of VA fee-basis examination documents X-ray findings that the cervical and lumbar spine were within normal limits; x-ray findings of the thoracic spine showed five degrees of dextroscoliosis between the superior end plates of T3 and the superior end plates of T8. The diagnosis was mild dextroscoliosis; however, the examiner commented that the scoliosis was not appreciated on physical examination.

The February 2016 report of VA examination reflects a diagnosis of normal lumbar spine. The examiner noted that the Veteran had functional and mechanical complaints but no injury or history of surgery. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that there was no evidence that the Veteran received treatment for a back disability in service or prior to 2008. The examiner noted that the Veteran had functional complaints but explained he had a normal lumbar spine (normal x-ray findings).

In an October 2016 VA examination addendum, the examiner reiterated that the Veteran had a normal lumbar spine. The examiner explained that simply lifting parts (airplane parts) would not cause a back disability or pathology unless a disc was herniated which was not the case in the Veteran. The examiner noted the Veteran's mechanical complaints but noted x-ray findings were normal. The examiner concluded there was no pathology or disability. 

The claim of service connection for a low back disability must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. Here, the Veteran has presented no evidence of and the more probative evidence establishes that the Veteran does not have a low back disability (See October 2016 VA examination addendum: there is no low back pathology or disability). Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Headaches

The Veteran contends that he has headaches that onset due to event or incident of his period of service. A December 2003 pre-deployment health assessment reflects that the Veteran was in excellent health. He had no reported neurological complaints. On examination, the Veteran's PULHES profile indicated that he was in excellent physical health with a rating of "1" in all categories. A May 2004 post-deployment health assessment reflects that the Veteran's health had no fundamental change during his deployment. He had no complaints of headaches. He was in excellent health and had no reported neurological complaints.

A July 2004 service treatment record reflects the Veteran's complaint of body aches, sore throat, productive cough, headaches and sinus pressure. However, it was noted that the Veteran had a cough with sinus pressure/headache. The diagnosis was viral syndrome.

A July 2008 VA treatment record documents the Veteran's complaint of chronic headaches. The March 2009 VA fee-basis examination reflects the Veteran's complaint of a three year history of headaches that occurred when he was concentrating too intensely. On examination, a diagnosis of migraine headaches was rendered based on the Veteran's reported history alone.

The February 2016 report of VA examination documents a diagnosis of migraine headaches. The Veteran reported that he had headaches since his childhood. He did not recall headache aggravation during his period of service. He stated that he developed severe headaches approximately 10 years earlier (one to two years after his discharge from service). The physician concluded that it was not likely that the Veteran's headaches incurred in or were caused by his military service given the lack of supportive evidence.

In an October 2016 VA examination addendum, the physician  noted review of the service treatment records and found there was no service treatment record that supported the presence of a headache disorder during the Veteran's period of service. Noting the Veteran's complaint of headaches with the diagnosis of viral syndrome in July 2004, the physician explained that headaches were a common part of viral syndrome and did not constitute a diagnosis of headache disorder. Further, the physician noted that the Veteran had reported that he had experienced headaches his whole life without any change during his period of service. The physician concluded that it was not likely that the Veteran's headaches incurred in or were caused by his period of active service. 

The preponderance of the evidence is against a finding of a linkage between the onset of the headaches and a period of service. To the extent that he experienced headaches as part of his in-service diagnosed viral syndrome, competent medical opinion indicates that the headaches were a common manifestation of viral syndrome and do not constitute a diagnosis of a headache disorder (See October 2016 VA examination addendum). There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current migraine headache disorder and a period of the Veteran's service. 

Acquired Psychiatric Disorder, to include PTSD and depression

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 
 
Service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder. June 2002 service treatment record reflects that mental status examination was within normal limits. A December 2003 pre-deployment health assessment reflects that the Veteran was in excellent health. He had no reported mental health complaints. On examination, the Veteran's PULHES profile indicated that he was in excellent physical health with a rating of "1" in all categories. A May 2004 post-deployment health assessment reflects that the Veteran had no complaints of stress, emotional, alcohol or family problems. He had no complaints of feeling down, depressed or hopeless and had no thoughts of self-harm. He did report having little interest or pleasure in doing things.  He was in excellent health and had no reported mental health complaints.

A January 2005 VA treatment record reflects that the Veteran was very depressed about his potential redeployment. As a result he was experiencing problems with alcohol abuse. He denied suicidal ideation but stated that he did not plan to be deployed again anywhere, for any reason at any cost. A subsequent January 2005 VA treatment record reiterates the Veteran's desire to avoid redeployment at all cost, including suicidal ideation, apparently associated with an overdose on medication. The assessment was alcohol abuse/dependence and rule out (R/O) drug induced mood disorder versus depression, not otherwise specified.

An October 2008 VA mental health treatment record documents the Veteran's report that he continued to have anger and mood problems. He lived with his mother but she was threatening eviction due to his attitude problems. He continued to experience intermittent nightmares, depression and anxiety. In addition, several social stressors were apparent contributors to his difficulties including his unemployment, his refused visitation with his small children and his difficulty finding work due to his criminal history. The assessment was unemployed male with PTSD and mild depression.

In February 2016, the Veteran was afforded a VA PTSD examination to ascertain whether he had a diagnosed mental disorder. The report reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria. Diagnosis of unspecified depressive disorder was rendered. 

The psychologist noted that the Veteran could not identify a particular event which would have led to symptoms of PTSD although he did identify several possibilities, including a friend's death, his sister's death and deployment. Further, the Veteran did not report persistent symptoms of PTSD or another mental disorder that had its clinical onset during his period of service or was otherwise the result of a disease or injury in service. 

The Veteran reported a depressed mood; sleep difficulties; poor energy; poor motivation; low self-esteem and agitation related to his life situation. He met the criteria for unspecified depressive disorder that less likely than not had its clinical onset during active service or was otherwise the result of a disease or injury incurred in service.  

The October 2016 Report of VA PTSD examination reflects the psychologist's assessment that the Veteran met the criteria for diagnosis of unspecified depressive disorder that less likely than not had its clinical onset during active service or was otherwise related to complaints of psychiatric symptomatology during service. Rather, the Veteran reported depressed mood; sleep difficulties; poor energy; poor motivation; low self-esteem and agitation related to his current life situation. The psychologist explained that the Veteran's reported symptoms of depression were related to his current life stressors and not to any incidents that occurred during his period of service. 

While non-medically trained veterans are competent to testify as to matters of subject to lay observation, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("[I]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has PTSD are not competent. 

The more probative evidence establishes that the Veteran does not have PTSD. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. In this case, the February and October 2016 VA examination reports reflect that the Veteran has also been diagnosed with another acquired psychiatric disorder (unspecified depressive). Though the Veteran has current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service. Rather, the most probative evidence shows that the Veteran's current acquired psychiatric disorder had no etiological relationship to a period of service, but rather is related to his current life situation (unemployment, refused visitation with his small children and his difficulty finding work).  
Accordingly, service connection for an acquired psychiatric disorder is denied.

Loss of Smell

The Veteran contends that he has disability manifested by loss of smell related to his period of service. Service treatment records contain no documentation of complaints of or treatment for loss of smell.

The February 2016 report of VA examination documents a diagnosis of allergic rhinitis. The Veteran reported subjective decrease in his strength of smell. He complained of a history of nasal trauma without any known nasal fractures. He had no history of nasal surgery. He described symptoms like frequent "colds without a cold," including nasal congestion. He reported that he had been prescribed allergy medication that he used off and on. He had variable reports of environmental exposure to chemicals and dust during his deployments. 

The Veteran had partial loss of smell attributable to a leftward nasal septal deviation that caused obstruction on the left side. The examiner concluded that the Veteran had signs and symptoms consistent with allergic rhinitis that can impact the sense of smell. The Veteran's altered sense of smell was related to his deviated septum and evidence of nasal allergies; however, the examiner could not connect any altered sense of smell to a documented service related causal event.

In an October 2016 VA examination addendum, the examiner opined that the claimed condition was less likely than not incurred in or caused by a claimed in-service, injury, event or illness. The examiner reiterated there was no evidence in the service treatment records to indicate a causal link or connection to an in-service illness, injury or event and any current altered sense of smell.  

To the extent that the Veteran has current disability manifested by altered sense of smell, the preponderance of the evidence is against a finding of a linkage between the onset of any loss of smell and a period of service. Rather, the Veteran had loss of sense of smell related to his deviated septum and nasal allergies (not shown to be attributable to service). There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current disability manifested by a loss of smell and a period of the Veteran's service. The appeal is therefore denied.


ORDER

Service connection for a low back disability is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.

Service connection for loss of sense of smell is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


